Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 1 of 15 PageID #: 68




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
CAROLINA SORTO, on behalf of herself and all
other persons similarly situated,
                                                                      Docket No.: 20-cv-01302 (JS) (SIL)
                                   Plaintiff,

           -against-
DIVERSIFIED MAINTENANCE SYSTEMS, LLC,

                                    Defendant.
------------------------------------------------------------------X




    PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
         PARTIAL MOTION TO DISMISS THE AMENDED COMPLAINT
                    PURSUANT TO FED. R. CIV. P. 12




                                       PETER A. ROMERO, ESQ.
                                      DAVID D. BARNHORN, ESQ.

                             LAW OFFICE OF PETER A. ROMERO PLLC
                                       Attorneys for Plaintiff
                                  825 Veterans Highway, Suite B
                                   Hauppauge, New York 11788
                                       Tel.: (631) 257-5588
                                Email: promero@romerolawny.com
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 2 of 15 PageID #: 69




                            TABLE OF CONTENTS

PRELIMINARY STATEMENT………………………………………………………………….1

ARGUMENT……………………………………………………………………………………...2

CONCLUSION…………………………………………………………………………………..11




                                      i
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 3 of 15 PageID #: 70




                                TABLE OF AUTHORITIES

Cases

AHA Sales, Inc. v. Creative Bath Prod., Inc., 58 A.D.3d 6 (2d Dep’t 2008)……………………..5

Arciello v. Cty. of Nassau, 2019 WL 4575145 (E.D.N.Y. Sept. 20, 2019)……………………….9

Argentina v. Emery World Wide Delivery Corp., 167 F.R.D. 359 (E.D.N.Y. 1996)………….8 n.7

Belizaire v. Rav Investigative & Sec. Servs., 61 F.Supp.2d 336 (S.D.N.Y. 2014)……………9 n.9

Busgith v. Hudson News Co.,
       Index No. 0015087/2005 (Sup. Ct. Queens Cty., Apr. 8, 2008)……………………....8 n.8

Coley v. Vanguard Urban Improvement Assoc., Inc.,
       2018 WL 1513628 (E.D.N.Y. 2018)………………………………………………..5, 9 n.9

Cuzco v. Orion Builders, Inc., 2010 WL 2143662 (S.D.N.Y. May 26, 2010)………………..8 n.8

Hussain v. Pak. Intl’ Airlines Corp., 2012 WL 5289541 (E.D.N.Y. 2012)……………...…5, 9 n.9

Hunter v. Planned Building Services, Inc.,
       2018 WL 3392476 (Sup. Ct. Queens Cnty. June 20, 2018)……………………………….5

IKEA U.S., Inc. v. Industrial Board of Appeals, 241 A.D.2d 454 (2d Dep’t 1997)..….6-7, 7 n.4, 8

In re Curb Serv. Laundry & Dry Cleaning, 145 F.2d 756 (2d Cir. 1944)…………………….8 n.7

Kruty v. Max Finkelstein, Inc., 65 Misc.3d 1236(A) (Sup. Ct. Suffolk Cnty. 2019)…………...…6

Kuebel v. Black & Decker Inc., 643 F.3d 352 (2d Cir. 2011)………………………………....7 n.5

Mountain View Coach Lines, Inc. v. Betty Storms, 102 A.D.2d 663 (2d Dep’t 1984)……..…8 n.7

Phillips v. Max Finkelstein, Inc., 115 N.Y.S.3d 866 (Sup. Ct. Suffolk Cnty. 2019)…..…6-8, 8 n.7

Solomon v. Artuz, 2000 WL 863056 (S.D.N.Y. June 28, 2000)………………………………8 n.7

Quintanilla v. Kabco Pharmaceuticals, Inc.,
      Docket No. 19-CV-6752 (PKC) (CLP)…………………………………....3, 5-6 ,8 n.6, 10

Rivera v. Harvest Bakery Inc., 2018 WL 4214337 (E.D.N.Y. Aug. 17, 2018)……….………7 n.5

Rojas v Hi-Tech Metals, Inc., 2019 WL 4570161 (Sup. Ct. Queens Cnty. Sept. 11, 2019)……2, 4

Scott v. Whole Foods Market Group, Inc.,
        2019 WL 1559424 (E.D.N.Y. Apr. 9, 2019)………………………………2, 3 n.2, 4-5, 10



                                               ii
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 4 of 15 PageID #: 71




Vega v. CM and Associates Construction Management, LLC,
       107 N.Y.S.3d 286 (1st Dep’t 2019)…………………………………………………1-4, 10

Statutes

NYLL § 191………………………………………………………………………........………..1-2

NYLL § 198……………………………………………………………………….......….2-3, 7 n.5

Opinion Letters

N.Y. Dep’t of Labor Counsel Op. Letter, RO-10-0003, Oct. 28, 2010……………………….4 n.3




                                       iii
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 5 of 15 PageID #: 72




                                     PRELIMINARY STATEMENT

        Plaintiff Carolina Sorto (“Plaintiff”), by and through her attorneys the Law Office of Peter

A. Romero, PLLC, respectfully submits this memorandum of law in opposition to Defendant

Diversified Maintenance Systems, LLC’s (“Defendant”) partial motion to dismiss Plaintiff’s claim

under New York Labor Law (“NYLL”) § 191 pursuant to Federal Rule of Civil Procedure 12(b)(6).

        Defendant provides custodial services to department stores located throughout the state of

New York. Plaintiff was employed by Defendant as an hourly-paid, manual worker who

performed custodial duties. Plaintiff alleges that Defendant failed to pay her wages “on a weekly

basis and not later than seven calendar days after the end of the week in which the wages are

earned” as required by NYLL § 191. Instead, Defendant paid Plaintiff on a bi-weekly basis

pursuant to its payroll policy in violation of New York Labor Law § 191. Plaintiff also alleges

that Defendant failed to pay her spread-of-hours pay and that Defendant failed to provide her with

a proper wage notice in compliance with NYLL § 195(1).

        Defendant seeks dismissal of Plaintiff’s frequency of payment claim under NYLL § 191,

asserting that the Amended Complaint fails to state a cause of action on the sole premise that

Plaintiff purportedly does not have a private right of action to assert her frequency of payment

claim. Defendant’s argument is predicated on its erroneous conclusion that the law provides no

remedy for late paid wages.1 Defendant, however, inexplicably fails to acknowledge, let alone

address, several recent adverse authorities in its disingenuous effort to convince the Court that

there is no relief for employees whose wages are paid late by their employer. See Vega v. CM and




1
 While an underpayment of wages is not necessary to establish a private right of action for violations of NYLL § 191,
as discussed extensively below, Defendant’s contention that an underpayment of wages did not occur is not actually
correct. Plaintiff also asserts that Defendant frequently failed to pay her spread of hours compensation under the
NYLL, constituting an accompanying underpayment of wages in addition to the late payment of wages.


                                                         1
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 6 of 15 PageID #: 73




Associates Construction Management, LLC, 107 N.Y.S.3d 286 (1st Dep’t 2019); see also Rojas v

Hi-Tech Metals, Inc., 2019 WL 4570161, at *3 (Sup. Ct. Queens Cnty. Sept. 11, 2019).

       The fact that Defendant’s motion fails to deal with Vega comes as no surprise, since that

case eviscerates Defendant’s argument that “a mere frequency of pay violation, without any

underpayment in the wages received, does not trigger private damages under NYLL § 198.”

Indeed, the Appellate Division in Vega found that “[t]he moment that an employer fails to pay

wages in compliance with section 191(1)(a), the employer pays less than what is required.” 107

N.Y.S.3d at 288. Thus, a failure to timely pay wages is an underpayment of wages that gives rise

to a claim for damages under NYLL § 198.

       Finally, while Defendant dismisses Judge Feuerstein’s analysis in Scott v. Whole Foods

Market Group, Inc., 2019 WL 1559424 (E.D.N.Y. Apr. 9, 2019), as “flawed,” Judge Chen recently

found Scott persuasive and cited that case in denying a similar motion to dismiss a plaintiff’s

NYLL § 191 claim in Quintanilla v. Kabco Pharmaceuticals, Inc., Docket No. 19-CV-6752 (PKC)

(CLP) (See Declaration of Peter A. Romero at Exhibit A). Quintanilla, which was decided June

30, 2020, is the most recent authority from this Court regarding a private right of action under

NYLL § 191.

                                        ARGUMENT

       NYLL § 191(1)(a) requires that manual workers be “paid weekly and not later than seven

calendar days after the end of the week in which wages are earned.” Defendant paid Plaintiff’s

wages bi-weekly pursuant to a company-wide payroll scheme, rather than paying her weekly as

required by NYLL § 191(1)(a). NYLL § 198(1-a) provides that “[i]n any action instituted in the

courts upon a wage claim by an employee…in which the employee prevails, the court shall allow

such employee to recover the full amount of any underpayment, all reasonable attorney’s fees,




                                               2
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 7 of 15 PageID #: 74




prejudgment interest as required under the civil practice law and rules, and, unless the employer

provides a good faith basis to believe that its underpayment of wages was in compliance with the

law, an additional amount as liquidated damages equal to one hundred percent of the total amount

of wages found to be due.”

         In Vega, the Appellate Division held that liquidated damages are available under NYLL §

198(1-a) “to provide a remedy to workers complaining of untimely payment of wages, as well as

nonpayment or partial payment of wages.” Id. at 288. Indeed, the Appellate Division rejected the

very argument that Defendant advances here: “[C]ontrary to defendant’s argument that 198

provides remedies only in the event of nonpayment or partial payment of wages (but not in the

event of late payment of wages), the plain language of the statute indicates that individuals may

bring suit for any ‘wage claim’ against an employer. The remedies provided by section 198(1-a)

apply to ‘violations of article 6 and section 191(1)(a) is a part of article 6.” Id. at 287-88 (citing

Gottlieb v. Kenneth D. Laub & Co., 82 N.Y.2d 457, 463 (1993)). Thus, the court held that NYLL

§198(1-a) expressly provides a private right of action for a violation of NYLL § 191, including in

the event of the late payment of wages. The court explained that, “[c]ontrary to defendant’s

argument, the term underpayment encompasses the instances where an employer violates the

frequency requirements of section 191(1)(a) but pays all wages due before the commencement of

an action…The word underpayment is the noun for the verb underpay; underpay is defined as ‘to

pay less than what is normal or required.’” Id. at 288. As is crucial to this matter, the Appellate

Division found that “[t]he moment that an employer fails to pay wages in compliance with section

191(1)(a), the employer pays less than what is required.”2 Id.



2
 As Judge Feuerstein noted, contrary interpretation “leaves an aggrieved employee with no recourse, but rather allows
an employer to perpetually violate § 191 simply by paying the employee, in full, after a delay beyond the one-week
period set by statute. Permitting an employer to flout the requirements of § 191 with impunity, so long as it eventually


                                                           3
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 8 of 15 PageID #: 75




         The Appellate Division also held that in interpreting the liquidated damages provisions of

the FLSA, the Supreme Court has held that, regardless of whether an employee has been paid

wages owed before the commencement of the action, the statute provides for a liquidated damages

remedy for the “failure to pay the statutory minimum on time.” Id. (citing Brooklyn Sav. Bank v.

O’Neil, 324 U.S. 697, 707 (1945)). The Vega Court observed that although the wording of the

FLSA and NYLL liquidated damages provisions are not identical, there are “no meaningful

differences, and both are designed to deter wage-and-hour violations in a manner calculated to

compensate the party harmed.” Id. at 288 (quoting Rana v. Islam, 887 F.3d 118, 122-23 (2d Cir.

2018)). Moreover, the Vega Court further noted that the legislative history of the 1967 amendment

to section 198 reflects that liquidated damages were intended not only to compel employer

compliance with the provisions of article 6, but also to “compensate the employee for the loss of

the use of the money to which he was entitled…The employee loses the use of money whether he

or she is never paid, partially paid, or paid late.” Id. at n. 2 (emphasis added).

         Thus, the Appellate Division in Vega concluded that “Labor Law 198(1-a) expressly

provides a private right of action for a violation of Labor Law 191.” Id. at 288. Here, as in Vega,

“Defendant’s position that no private right of action exists is dependent on its erroneous assertion

that the late payment of wages is not an underpayment of wages.”3 Id.

         Notably, even if NYLL § 198(1-a) did not expressly authorize a private right of action, the

Appellate Division, and this district court in Scott, held that a remedy is implied. Id. at 288-89;

Rojas, 2019 WL 4570161, at *3 (finding a private right of action and applying Vega); Scott, 2019




pays its employee the wages owed, is inconsistent with the stated purposes of the NYLL.” Scott, 2019 WL 1559424,
at *4.
3
  The Department of Labor has found a private right of action exists as it advised that an employee may file a complaint
with the DOL or bring an action for violation of NYLL § 191. See N.Y. Dep’t of Labor Counsel Op. Letter, RO-10-
0003, Oct. 28, 2010, at *3-4.


                                                           4
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 9 of 15 PageID #: 76




WL 1559424, at *3-4. A remedy “may be implied when (1) the plaintiff is one of the class for

whose particular benefit the statute was enacted; (2) recognition of a private right of action would

promote the legislative purpose of the statute; and (3) to do so would be consistent with the

legislative scheme.” AHA Sales, Inc. v. Creative Bath Prod., Inc., 58 A.D.3d 6, 15 (2d Dep’t 2008)

(citing Sheehy v. Big Flats Cmty. Day, 73 N.Y.2d 629, 633 (1989)) (holding private right of action

may be implied under NYLL § 191-b, which governs contracts with sales representatives).

       In Scott, the Court cogently determined that an implied private right of action existed under

NYLL § 191. After analyzing each of the factors, that Court found the plaintiffs alleged to be

manual workers and therefore members of the class designed to benefit from § 191(a); the

legislative purpose of the frequency of payment statute “was to protect the manual worker who

was dependent upon the ‘wages’ he received weekly for his existence” and allowing workers to

sue employers who do not pay them weekly under § 191 clearly promotes the statute’s legislative

purpose; and “there is nothing in the statutory scheme…that suggests that a private right of action

is barred or would otherwise run counter to the legislative scheme.” 2019 WL 1559424, at *3.

       Defendant does not even mention Vega, let alone make any attempt to distinguish that case.

Instead, Defendant relies on cases decided before Vega and Scott, such as Hussain v. Pak. Intl’

Airlines Corp., 2012 WL 5289541 (E.D.N.Y. 2012), Coley v. Vanguard Urban Improvement

Assoc., Inc., 2018 WL 1513628 (E.D.N.Y. 2018), and Hunter v. Planned Building Services, Inc.,

2018 NY Slip Op. 31541(U) (Trial Order), 2018 WL 3392476 (Sup. Ct. Queens Cnty. June 20,

2018). However, each of these cases are inapposite and unreliable as authorities with respect to

the instant issues. The decision in Coley was rendered in the context of a default judgment and

the issue of whether the NYLL provides a remedy for late-paid wages was not briefed by either

party. Moreover, importantly, as Judge Chen recently noted, Coley was decided in 2018 and since




                                                 5
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 10 of 15 PageID #: 77




then the First Department issued the decision in Vega, a case “which directly addresses the

question presented here; namely, is there a private right of action for liquidated damages

under New York Labor Law Section 191 based [on the] frequency of payment issue, i.e., the

failure to pay manual laborers on a weekly basis.” Exhibit A to Romero Decl. at p. 11-12.

       As Judge Chen further explained in her recent decision:

               I am revisiting my Coley decision in light of the Vega decision, which is
               out of the First Department and squarely addresses the issue raised
               here, and does find, very emphatically, that there is both an express and
               implied private right of action that allows an employee to get liquidated
               damages for failure to timely pay…even where the plaintiff is not
               alleging that they did not receive their full pay. [T]he Vega decision goes
               to great lengths to explain that underpayment includes the failure to
               pay under the terms provided for. And if the terms, as required by
               statute, are a weekly payment, then that would qualify as
               underpayment if the employer fails to meet that weekly payment
               requirement.

(Id. at p. 16-17). Thus, Coley has been rejected with respect to its discussion of NYLL § 191 by

the exact judge that issued that decision.

       Like the defendants in Quintanilla, the Defendant here relies on two poorly-reasoned

companion cases, decided the same day by the same judge. See Phillips v. Max Finkelstein, Inc.,

115 N.Y.S.3d 866 (Sup. Ct. Suffolk Cnty. 2019) and Kruty v. Max Finkelstein, Inc., 65 Misc.3d

1236(A) (Sup. Ct. Suffolk Cnty. 2019) (hereinafter, “the Finkelstein decisions”). That court

declined to follow Vega but made no effort to explain why Vega or Scott were wrongly decided or

find fault in the reasoning of either of those decisions. Instead, the court concluded that it was not

bound by Vega based on IKEA U.S., Inc. v. Industrial Board of Appeals, 241 A.D.2d 454 (2d Dep’t

1997), a case that did not directly address the issue of whether there is a private right of action

under Labor Law § 191. The defendants in the Finkelstein cases incorrectly asserted that in IKEA,

the Second Department had “in fact ruled on the issues now before the court.” Id. at 869. In truth,




                                                  6
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 11 of 15 PageID #: 78




however, the issue of whether or not a private right of action exists for violation of NYLL § 191

was not before the court at all in IKEA.

         In IKEA, the Commissioner of Labor found that the employer violated NYLL § 191 by

paying manual workers bi-weekly and assessed civil penalties against the employer. 241 A.D.2d

at 454; Phillips, 115 N.Y.S.3d at 868. The employer brought an Article 78 proceeding to review

the Industrial Board of Appeals’ (“IAB”) decision that it violated the frequency of payment statute.

IKEA, 241 A.D.2d at 454. The sole issue before the Appellate Division was whether the IBA’s

determination that IKEA violated the statute was supported by substantial evidence, Id. at 455, not

whether a private right of action existed. Specifically, IKEA challenged the finding that the named

employees were “manual workers.” Id. at 455. Thus, the issue before the court in IKEA was limited

to whether the evidence supported the determination that the employer’s staff were manual

workers and that it violated the statute. Thus, the Second Department did not suggest, let alone

hold, that employees do not have a right to bring a claim for violation of NYLL § 191.4

         Nevertheless, the Finkelstein defendants argued that because the Commissioner did not

explicitly make a finding that IKEA’s failure to timely pay wages constituted an “underpayment,”

it therefore did not assess liquidated damages for the benefit of its employees.5 Phillips, 115

N.Y.S.3d at 868. They further argued, and the court apparently agreed, that since the Second

Department “upheld this determination,” it has “implicitly ruled that such remedies are not


4
  Critically, the dispute before the court in IKEA related to an administrative proceeding, not a privately filed lawsuit.
Thus, because of the administrative forum of the original proceeding, the Second Department would have no occasion
to consider if a private right of action existed on that appeal.
5
  This was rank conjecture. It is equally plausible that the Commissioner did not assess liquidated damages because
“[b]efore the 2009 amendment altering the mental state required for an employer to be liable for liquidated damages,
the NYLL required the employee to prove that an employer’s violation of the statute was ‘willful,’” Rivera v. Harvest
Bakery Inc., 2018 WL 4214337, at *9 (E.D.N.Y. Aug. 17, 2018), report and recommendation adopted, 2018 WL
4211301 (E.D.N.Y. Sept. 4, 2018), which required a showing that the employer “either knew or showed reckless
disregard for the matter of whether its conduct was prohibited.” Kuebel v. Black & Decker Inc., 643 F.3d 352, 366 (2d
Cir. 2011). Those issues were not before the court to assess. Moreover, §198(1-a) explicitly provides that individuals
may bring suit against an employer for violations of the labor laws, even if the Commissioner chooses not to do so.


                                                            7
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 12 of 15 PageID #: 79




available” where the employer has paid wages in full but late. Id. The logic of this reasoning is

seriously flawed. The only determination that the Appellate Division “upheld” was the

determination that the employer had violated NYLL § 191 by paying manual workers bi-weekly,

after rejecting the employer’s argument that its employees were not manual workers. Despite this

narrow ruling, the Finkelstein cases oddly found broad meaning in IKEA well beyond its actual

holding. The court concluded that IKEA, a decision with only four short paragraphs focusing on

whether employees were manual workers, somehow stands for the proposition that delayed

payment of wages is not an underpayment and that there is no private right of action for violation

of NYLL § 191. Phillips, 115 N.Y.S.3d at 869. The Second Department, however, did not address

either of those questions because those issues were not before the court. 6 Thus, the Finkelstein

cases mistakenly rely on IKEA for a ruling that court did not and could not have made.7 It is worth

noting that IKEA has not been cited by any other court as a basis upon which to dismiss a frequency

of payment claim under NYLL § 1918. Given the strained logic of their holdings, it is also no


6
  In Quintanilla, Judge Chen agreed that Ikea did not address the issue of whether there is a private right of action
under NYLL § 191.
7
  This court is bound to apply the decisions of state appellate courts on matters of substantive law. Argentina v. Emery
World Wide Delivery Corp., 167 F.R.D. 359, 361 (E.D.N.Y. 1996) (citing Erie R. Co. v. Tompkins, 304 U.S. 64 (1938))
(state substantive law must be applied by federal courts); In re Curb Serv. Laundry & Dry Cleaning, 145 F.2d 756 (2d
Cir. 1944) (federal courts must follow highest court of a state when construing a state statute); Solomon v. Artuz, 2000
WL 863056, at *7 (S.D.N.Y. June 28, 2000) (citing McCarthy v. Olin Corp., 119 F.3d 148, 153 (2d Cir.1997); In re
Brooklyn Navy Yard Asbestos Litigation, 971 F.2d 831, 850 (2d Cir.1992); and Bank Brussels Lambert v. Chase
Manhattan Bank, N.A., 1995 WL 731620, at *1 (S.D.N.Y. Dec. 8, 1995)) (“In the absence of a New York Court of
Appeals decision, an Appellate Division decision interpreting New York law is instructive as to what the New York
Court of Appeals would hold.”). This Court is bound to follow the Vega decision since it is the only appellate division
ruling to squarely address the issue. See Phillips, 115 N.Y.S.3d at 868 (citing Mountain View Coach Lines, Inc. v.
Betty Storms, 102 A.D.2d 663 (2d Dep’t 1984)) (acknowledging that Vega governs if no other Second Department
decisions apply); Mountain View Coach Lines, Inc., 102 A.D.2d at 664 (noting that the Appellate Division is a single
court divided into departments for convenience and that, as a result, “the doctrine of stare decisis requires trial courts
in this department to follow precedents set by the Appellate Division of another department until the Court of Appeals
or [the direct appellate department] court pronounces a contrary rule”).
8
  The IKEA case was cited, however, in Cuzco v. Orion Builders, Inc., 2010 WL 2143662, at *4 (S.D.N.Y. May 26,
2010), wherein the court granted plaintiffs’ summary judgment on their claims that defendants violated the timely
payment provisions of NYLL § 191. As a result, the Cuzco Court necessarily found that a private right of action exists
under NYLL § 191 as it granted summary judgment in favor of the plaintiffs. IKEA was also cited in Busgith v.
Hudson News Co., Index No. 0015087/2005 (Sup. Ct. Queens Cty., Apr. 8, 2008) (denying defendant’s motion to
dismiss NYLL § 191 claim).


                                                            8
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 13 of 15 PageID #: 80




surprise that the Finkelstein cases have not been cited or mentioned with approval by any other

court.

         Finally, Defendant places great emphasis on Arciello v. Cty. of Nassau, 2019 WL 4575145,

at *1 (E.D.N.Y. Sept. 20, 2019), which it mistakenly identifies as the most recent authority from

this Court on the issue of whether there is a private right of action under NYLL § 191. In Arciello,

the defendants moved for judgment on the pleadings arguing that the County, as a governmental

agency, is exempt from NYLL § 191’s frequency of payment provision. The Arciello defendants

made a secondary argument that there is no private remedy for late payment of wages. The

defendants’ motion in Arciello was filed October 30, 2018 (D.E. 220) and the plaintiffs’ opposition

was filed November 6, 2018 (D.E. 227). Thus, the motion was fully briefed without the benefit of

Scott, which Judge Feuerstein decided April 9, 2019, or Vega, which the First Department decided

September 10, 2019. Indeed, the Court in Arciello noted that “[t]he only authority cited by the

Plaintiffs on this issue is Martin v. United States, 117 Fed. Cl. 611 (2014), a United States Court

of Federal Claims opinion that interprets the FLSA, not the NYLL.” Id. at *8. It is worth noting

that the Arciello Court, after mentioning the very cases cited by Defendant here,9 observed that

“there is no mandatory authority opposing the Plaintiffs’ position, [and opined that] the absence

of persuasive authority in their favor undermines their position.” Id. This Court can reasonably

infer that Judge Spatt would have reached the opposite conclusion in Arciello if he had the benefit



9
  Defendant relies on a footnote found in Belizaire v. Rav Investigative & Sec. Servs., 61 F.Supp.2d 336, n. 22
(S.D.N.Y. 2014). Like Coley, Belizaire was decided in the context of a damages inquest following a default judgment.
The plaintiff in Belizaire was pro se and the defendant made no appearance. Thus, the issue whether the NYLL
provides a remedy for late-paid wages was not briefed by any party in that case. Adopting the report and
recommendation, the district court awarded plaintiff liquidated damages under the FLSA as compensation for
defendant’s failure to pay him on a timely basis, but it did not award liquidated damages under the NYLL. As in Coley,
the court’s decision not to award plaintiff liquidated damages under the NYLL in Belizaire did not materially affect
plaintiff’s recovery because “[p]laintiff should not recover twice for the same injuries,” 61 F.Supp.3d at 357, a
proposition that does not pertain to this litigation. Hussain v. Pak. Int’l Airlines Corp., also cited by Defendant, was
decided in 2012, before Scott and Vega.


                                                           9
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 14 of 15 PageID #: 81




of Judge Feuerstein’s decision in Scott and the First Department’s decision in Vega. Indeed, with

the benefit of considering Vega and Scott, Judge Chen found exactly the opposite of Judge Spatt,

held that Vega is mandatory authority, that Scott is strongly persuasive, and that a private right of

action exists under NYLL § 191 even in the event of the late payment of wages. Exhibit A to

Romero Decl. at p. 11-12, 16-17.

       In sum, the First Department’s decision in Vega is the sole Appellate Division decision that

is squarely on point. Vega unequivocally holds that an express private right of action exists. This

Court is bound to follow an appellate decision on an issue of statutory interpretation of New York

law. Moreover, Vega and Scott both make clear that, even if there was not an express right of

action, an implied right of action under NYLL § 191 certainly exists. Defendant’s reliance on

older decisions issued prior to or without the benefit of Vega and Scott is fatal to its arguments.

The cogent decisions in Vega and Scott, as well as Quintanilla, resoundingly refute the very

arguments upon which Defendant’s motion is based. Accordingly, Defendant’s partial motion to

dismiss the Amended Complaint pursuant to Fed. R. Civ. P. 12 should be denied.




                                                 10
Case 2:20-cv-01302-JS-SIL Document 16 Filed 07/29/20 Page 15 of 15 PageID #: 82




                                       CONCLUSION

       For all the foregoing reasons, Defendant’s partial motion to dismiss the Amended

Complaint pursuant to Fed. R. Civ. P. 12 should be denied.

Dated: Hauppauge, New York
       July 29, 2020

                                            LAW OFFICE OF PETER A. ROMERO PLLC

                                            /s Peter A. Romero
                                    By:     ________________________
                                            Peter A. Romero, Esq.
                                            David D. Barnhorn, Esq.
                                            825 Veterans Highway Ste. B
                                            Hauppauge, New York 11788
                                            (631) 257-5588
                                            promero@romerolawny.com

                                            Attorneys for Plaintiff




                                              11
